FILED
                            NOT FOR PUBLICATION                                 JUN 25 2015

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LANELL MONIQUE JONES,                            No. 13-15673
individually and in her representative
capacity on-behalf of the Estate of Derrick      D.C. No. 4:11-cv-04725-YGR
Jones,

              Plaintiff - Appellant,             MEMORANDUM*

 v.

CITY OF OAKLAND; et al.,

              Defendants - Appellees.


                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                        Argued and Submitted June 10, 2015
                             San Francisco, California

Before: SCHROEDER, IKUTA, and CHRISTEN, Circuit Judges.

      Lanell Monique Jones challenges various pretrial rulings made by the

district court and its order granting judgment as a matter of law in favor of the City




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
of Oakland (the City) in this case. We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm.

      The district court did not abuse its discretion by holding six pretrial

conferences. The record establishes that the district court held each pretrial

conference for the valid purpose of improving the quality of the trial by ensuring

that the parties were prepared. See Fed. R. Civ. P. 16(a). There is no evidence that

the district court held these pretrial conferences and issued multiple pretrial orders

because the district court was biased against Jones.

      The district court did not abuse its discretion when it excluded the

Negotiated Settlement Agreement (NSA) (exhibit 13(B)), the Amended

Memorandum of Understanding (AMOU) (exhibit 13(C)), the 2012 report from the

audit of the Oakland Police Department (exhibit 13(E)), Judge Henderson’s order

appointing a compliance director (exhibit 13(F)), and the 2011 fifth quarterly

report by the independent monitor (exhibit 16) on the ground that the probative

value of those exhibits was substantially outweighed by the risk that the jury would

draw an improper inference regarding the City’s liability based on the acts alleged

in the lawsuit underlying the NSA. See Fed. R. Evid. 403. Therefore, we need not

address Jones’s argument that the district court erred in determining that these

exhibits were inadmissible because they could not be properly authenticated.


                                           2
      Jones waived the argument that the district court erred when it excluded

exhibits 14 and 15 by not “specifically and distinctly” arguing the issue in her

opening brief. Arpin v. Santa Clara Valley Transp. Agency, 261 F.3d 912, 919

(9th Cir. 2001).

      Even if the district court erred by excluding Officer Daniel Higgins, Captain

Ersie Joyner, Sergeant Charles Abdullah, and the coroner Robert Zedelis as

witnesses, Jones failed to demonstrate she was prejudiced by these rulings. See

Price v. Seydel, 961 F.2d 1470, 1474 (9th Cir. 1992). All of the documents Jones

alleges these witnesses could have authenticated had they been allowed to testify

were either admitted into evidence or properly were excluded for reasons other

than authentication issues.

      Jones waived the argument that the district court erred when it excluded

Carolyn Johnson as a witness from Jones’s case in chief because Jones agreed to

the ruling. See Int’l Union of Bricklayers & Allied Craftsman Local Union No. 20

v. Martin Jaska, Inc., 752 F.2d 1401, 1404 (9th Cir. 1985).

      The district court did not err when it granted judgment as a matter of law to

the City on Jones’s claims under 42 U.S.C. § 1983. As explained above, exhibits

13 and 16 were properly excluded, and Jones points to no other evidence in the

record that shows that any excessive force by Officers Omar Daza-Quiroz and


                                          3
Eriberto Perez-Angeles resulted from an official municipal policy or deliberate

indifference by the City. See City of Canton v. Harris, 489 U.S. 378, 388 (1989);

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978). Jones waived any

argument that the district court erred in granting the City’s motion for judgment as

a matter of law with respect to her other claims by failing to raise it in her opening

brief. See Arpin, 261 F.3d at 919.

      AFFIRMED.




                                           4